Citation Nr: 1530619	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for kidney cancer, to include as due to herbicide exposure in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He served in the Republic of Vietnam and is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared for a Travel Board hearing in February 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed kidney cancer as due to exposure to Agent Orange in service.  Although kidney cancer is not listed as an herbicide-related disease under 38 C.F.R. § 3.309(e) (2014), consideration of this claim on a direct service connection is still warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To this end, an April 2013 report from R. R., M.D. contains the opinion that "[i]t is possible that [A]gent [O]range contributed to his renal cell carcinoma," and the Veteran also submitted treatise evidence in September 2011 linking Agent Orange to kidney cancer.  The etiology of this disease was not directly addressed in the report of a December 2010 VA examination, and the Board finds that a further VA examination addressing the above evidence is "necessary" under 38 C.F.R. § 3.159(c)(4) (2014).

Prior to that examination, updated records from the Katy, Texas VA Community Based Outpatient Clinic (CBOC) should be obtained, as the claims file currently contains records dated through November 2013. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Katy CBOC and request all records of the Veteran dated through November 2013.  All obtained records must be added to the claims file.  If the search for such records has negative results, this must be documented in the claims file.

2.  Then, afford the Veteran an appropriate VA medical examination addressing the etiology of his claimed kidney cancer.  The examiner must be furnished with the Veteran's claims file.  

After reviewing the claims file, particularly to include the treatise evidence received in September 2011 and the April 2013 opinion from Dr. R.R., the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's kidney cancer is etiologically related to service, including Agent Orange exposure therein.  

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, this appeal must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




